EXHIBIT 99.1 News Release For Information Contact: Kelly McGriff, Treasurer and Vice President, Investor Relations (563) 272-7967 Kurt A. Tjaden, Vice President and Chief Financial Officer (563) 272-7400 HNI CORPORATION ANNOUNCES RESULTS FOR SECOND QUARTER FISCAL 2010 MUSCATINE, Iowa (July 21, 2010) – HNI Corporation (NYSE: HNI) today announced sales of $398.2 million and income from continuing operations of $5.6 million for the second quarter ending July 3, 2010.Net income per diluted share from continuing operations for the quarter was $0.12 or $0.15 on a non-GAAP basis when excluding restructuring and impairment charges and transition costs. Second Quarter Summary Comments "Strengthening demand in office furniture combined with outstanding execution across the businesses drove strong second quarter results.We continue to leverage our reset cost structure, enhance our network distribution model and invest in selling and growth initiatives. Our performance allowed us to deliver significantly improved results versus prior year and exceed second quarter expectations" said Stan Askren, HNI Corporation Chairman, President and Chief Executive Officer. Second Quarter Dollars in millions except per share data Three Months Ended 7/03/2010 7/04/2009 Percent Change Net sales $ $ % Gross margin $ $ % Gross margin % % % SG&A $ $ % SG&A % % % Operating income $ $ NM Operating income % % % Income (loss) from continuing operations $ $ ) % Earnings per share from continuing operations attributable to Parent Company - diluted $ $ ) % Second Quarter Results – Continuing Operations ·Consolidated net sales increased $23.5 million or 6.3 percent to $398.2 million. ·Gross margins were 1.5 percentage points higher than prior year primarily due to higher volume and cost reduction initiatives partially offset by lower price realization and higher mix of lower margin products in the office furniture segment. ·Total selling and administrative expenses as a percent of net sales, including restructuring charges, improved 1.3 percentage points due to higher volume and cost reduction initiatives partially offset by investments in selling initiatives and increased incentive based compensation. ·The Corporation's second quarter results included $2.4 million of restructuring and transition costs associated with shutdown and consolidation of production of office furniture manufacturing locations of which $1.1 million were included in cost of sales.Included in 2009 were $5.2 million of restructuring charges of which $1.4 million were included in cost of sales.Second quarter 2009 also included a non-operating gain of $1.3 million. ·The Corporation estimates additional charges related to various restructuring initiatives will impact pre-tax earnings by $2.6 million over the remainder of 2010. Second Quarter – Non-GAAP Financial Measures – Continuing Operations (Reconciled with most comparable GAAP financial measures) Dollars in millions except per share data Three Months Ended Three Months Ended 7/03/2010 7/04/2009 Gross Profit Operating Income EPS Gross Profit Operating Income EPS As reported (GAAP) $ ) % of net sales % Restructuring and impairment $ Transition costs $ $ $ - - - Non-operating gain - $ ) $ ) Results (non-GAAP) $ % of net sales % Year-to-Date Results Consolidated net sales for the first six months of 2010 decreased $9.9 million, or 1.3 percent, to $761.7 million compared to $771.6 million in 2009.Gross margins increased to 34.2 percent compared to 32.4 percent last year.Income from continuing operations was $6.6 million compared to a loss of $15.3 million in 2009.Earnings per share from continuing operations increased to $0.03 per diluted share compared to ($0.29) per diluted share last year. Cash flow from operations for the first six months of 2010 was $1.5 million compared to $49.4 million last year.Operating cash flow results in 2009 were positively impacted by reductions in accounts receivable due to decreased revenue.Capital expenditures were $12.4 million in 2010 compared to $7.8 million in 2009.The Corporation repurchased 372,822 shares of its common stock at a cost of $10.3 million during the first six months of 2010.There is approximately $153.3 million remaining under the current repurchase authorization. Discontinued Operations The Corporation made a decision during the first quarter to sell a small, non-core business of the office furniture segment and recorded a pre-tax charge of $1.0 million to reduce the assets held for sale to fair market value.In addition the Corporation sold a small, non-core component of the hearth products segment during the first quarter.A pre-tax charge of $0.4 million was recorded at the time of sale.During the second quarter an additionalpre-tax charge of $1.7 million was recorded related to the office furniture business to reduce the assets held for sale to the fair market value based on changes in negotiations with prospective buyers.Revenues and expenses associated with these business operations are shown as discontinued operations for all periods presented in the financial statements. Office Furniture Dollars in millions Three Months Ended Percent Change 7/03/2010 7/04/2009 Sales $ $ % Operating profit $ $ % Operating profit % % % Second Quarter – Non-GAAP Financial Measures (Reconciled with most comparable GAAP financial measures) Three Months Ended Percent Dollars in millions 7/03/2010 7/04/2009 Change Operating profit as reported (GAAP) $ $ % % of Net Sales % % Restructuring and impairment $ $ Transition costs $ - Operating profit (non-GAAP) $ $ % % of Net Sales % % ·Second quarter sales for the office furniture segment increased to $342.7 million.The increase was across all channels of the Corporation's office furniture segment. ·Second quarter operating profit increased $5.6 million.Operating profit was positively impacted by higher volume, improved distribution efficiencies, cost reduction initiatives and lower restructuring and transition costs.These were partially offset by lower price realization, higher mix of lower margin products, increased fuel costs, investments in selling initiatives and higher incentive based compensation. Hearth Products Dollars in millions Three Months Ended Percent Change 7/03/2010 7/04/2009 Sales $ $ -2.3 % Operating profit (Loss) $ ) $ ) % Operating profit % -4.7
